537 U.S. 1243
CARRANZA-MALDONADO, AKA ACUNA-MALDONADOv.UNITED STATES;HURTADO-BERNAL, AKA MARTINEZ-OROZCO, AKA HURTADOv.UNITED STATES;MARTELL-MANZANERAv.UNITED STATES;PEREZ-CASTILLOv.UNITED STATES;ROACHO-SOLIS, AKA ROACHOv.UNITED STATES;ROBLES-ROBLESv.UNITED STATES;TERAN-BARCOA, AKA TERAN-BARCO, AKA PEREZ-ORTEGAv.UNITED STATES; andVALDEZ-DE LA PAZv.UNITED STATES.
No. 02-8835.
Supreme Court of United States.
March 3, 2003.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.


2
C. A. 5th Cir. Certiorari denied. Reported below: 54 Fed. Appx. 409.